 1   THOMAS A. JOHNSON, #119203
     400 Capitol Mall, Suite 2560
 2   Sacramento, California 95814
     Telephone: (916) 422-4022
 3
     Attorney for Andrey Kim
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                             )
     UNITED STATES OF AMERICA,                 )   Case No.: 2:11-cr-0514-TLN and
 9                                             )             2:12-cr-0031-TLN
                  Plaintiff,                   )
10                                             )   STIPULATION AND ORDER FOR
           vs.                                 )   CONTINUANCE OF JUDGMENT AND
11                                             )   SENTENCING STATUS CONFERENCE
     ANDREY KIM,                               )
12                                             )   Date: January 24, 2019
                                               )   Time: 9:30 a.m.
13                Defendant.                   )   Judge: Troy L. Nunley
                                               )
14                                             )
15
16         IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing Status Conference scheduled for December 13, 2018, is
18   continued to January 24, 2019, at 9:30 a.m. in the same courtroom. Lee Bickley,
19   Assistant United States Attorney, Heiko Coppola, Assistant United States Attorney, and
20   Thomas A. Johnson, Defendant’s attorney, agree to this continuance.
21
22   IT IS SO STIPULATED.
23
     DATED: December 10, 2018                        By:   /s/ Thomas A. Johnson
24                                                         THOMAS A. JOHNSON
                                                           Attorney for Andrey Kim
25   //
     //
26   //
     //
27   //
     //
28

                                                                                              1
 1   DATED: December 10, 2018         McGREGOR SCOTT
                                      United States Attorney
 2
 3                              By:   /s/ Thomas A. Johnson
                                      LEE BICKLEY
 4                                    Assistant United States Attorney
 5
 6   DATED: December 10, 2018         McGREGOR SCOTT
                                      United States Attorney
 7
 8                              By:   /s/ Thomas A. Johnson
                                      HEIKO COPPOLA
 9                                    Assistant United States Attorney
10
     IT IS SO ORDERED.
11
     DATED: December 11, 2018
12
13
14
                                       Troy L. Nunley
15                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                         2
